     Case 3:21-cv-01011-JLS-DEB Document 6 Filed 08/25/21 PageID.28 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARCELO LARIOS FERNANDEZ,                            Case No. 21-CV-1011 JLS (DEB)
     INMATE #87515-298,
12
                                         Plaintiff,       ORDER (1) DISMISSING CIVIL
13                                                        ACTION FOR FAILURE TO
     v.                                                   PROSECUTE AND (2) DENYING
14
     METROPOLITAN CORRECTIONAL                            MOTION TO APPOINT COUNSEL
15   CENTER,                                              AS MOOT
16                                     Defendant.
                                                          (ECF No. 5)
17
18
19         On May 26, 2021, Plaintiff Marcelo Larios Fernandez (“Plaintiff” or “Fernandez”),
20   a federal prisoner proceeding pro se, filed this civil rights action pursuant to 42 U.S.C.
21   § 1983. See ECF No. 1. On June 23, 2021, Plaintiff filed a motion to proceed in forma
22   pauperis (“IFP”), see ECF No. 2, and on June 28, 2021, he filed a motion for appointment
23   of counsel, see ECF No. 5 (“Counsel Mot.”).
24         The Court denied Plaintiff’s application to proceed IFP because it failed to contain
25   the necessary financial documentation required by 28 U.S.C. § 1915(a)(2). See ECF No.
26   3 (“Order”) at 2 (citing Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005) (holding
27   that, in order to qualify to proceed in forma pauperis, prisoners are required to submit “their
28   prison trust account records”); 28 U.S.C. § 1915(a)(2) (“A prisoner seeking to [proceed in
                                                      1
                                                                                 21-CV-1011 (JLS) DEB
     Case 3:21-cv-01011-JLS-DEB Document 6 Filed 08/25/21 PageID.29 Page 2 of 3



 1   forma pauperis] . . . shall submit a certified copy of the trust fund account statement (or
 2   institutional equivalent) for the prisoner for the 6-month period immediately preceding the
 3   filing of the complaint.”)). The Court therefore dismissed this action without prejudice to
 4   Plaintiff either paying the filing fee or submitting a properly supported application to
 5   proceed IFP no later August 13, 2021. See id. at 3. Plaintiff was instructed that failure to
 6   timely pay the filing fee or submit a properly supported IFP application would result in the
 7   Court entering final judgment. See id. The time for Plaintiff to respond to the Court’s
 8   Order has passed, yet the Court has received no communication from Plaintiff.
 9         The Court has discretion to dismiss sua sponte a case for lack of prosecution or
10   failure to comply with a court order. Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.
11   1986); see also Fed. R. Civ. P. 41(b) (providing for involuntary dismissal for failure to
12   prosecute or comply with the federal rules or court order). “In determining whether to
13   dismiss a claim for failure to prosecute or failure to comply with a court order, the Court
14   must weigh the following factors: (1) the public’s interest in expeditious resolution of
15   litigation; (2) the Court’s need to manage its docket; (3) the risk of prejudice to
16   defendants/respondents; (4) the availability of less drastic alternatives; and (5) the public
17   policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639,
18   642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992)).
19   Only factor three does not weigh in favor of dismissal, as the Court has informed Plaintiff
20   of his need to either pay the filing fee or submit a properly supported IFP application in
21   order to proceed with this action, yet he has provided the Court with no indication that he
22   intends to do either. See Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (“The
23   public’s interest in expeditious resolution of litigation always favors dismissal.”);
24   Pagtalunan, 291 F.3d at 642 (“The trial judge is in the best position to determine whether
25   the delay in a particular case interferes with the docket management and the public
26   interest.”); Nevijel v. N. Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981) (noting that
27   the court is not required to exhaust all alternatives prior to dismissal); In re
28   Phenylpropanolamine (PPA) Prod. Liab. Litig., 460 F.3d 1217, 1227 (9th Cir. 2006)
                                                   2
                                                                                21-CV-1011 (JLS) DEB
     Case 3:21-cv-01011-JLS-DEB Document 6 Filed 08/25/21 PageID.30 Page 3 of 3



 1   (recognizing that the public policy favoring disposition on the merits does not weigh
 2   against dismissal where plaintiff’s “conduct impedes progress in that direction”).
 3         Weighing these factors, the Court finds dismissal is appropriate. See Hernandez v.
 4   City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998) (“[W]e may affirm a dismissal where
 5   at least four factors support dismissal or where at least three factors ‘strongly’ support
 6   dismissal.”) (internal citation omitted) (quoting Ferdik, 963 F.2d at 1263); see also Rio
 7   Prop., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1022 (9th Cir. 2002) (“While the public
 8   policy favoring disposition of cases on their merits weighs against default judgment, that
 9   single factor is not enough to preclude imposition of this sanction when the other four
10   factors weigh in its favor.”).
11                                          CONCLUSION
12         In light of the foregoing, the Court DISMISSES this civil action in its entirety based
13   on Plaintiff’s failure to satisfy the filing fee requirement and failure to prosecute this action.
14   The Court DIRECTS the Clerk of the Court to enter a final judgment of dismissal and
15   close the file. The Court further DENIES Plaintiff’s Counsel Motion (ECF No. 5) as moot.
16         IT IS SO ORDERED.
17   Dated: August 25, 2021
18
19
20
21
22
23
24
25
26
27
28
                                                     3
                                                                                   21-CV-1011 (JLS) DEB
